


Exhibit 10.24

 

THE RYLAND GROUP, INC.

2011 RETENTION INCENTIVE PLAN

PURSUANT TO THE 2011 EQUITY AND INCENTIVE PLAN

 

The Ryland Group, Inc. (the “Company”) has established the 2011 Retention
Incentive Plan pursuant to the 2011 Equity and Incentive Plan (the “Plan”) to
provide retention related incentive compensation for those key employees whose
efforts significantly affect the Company’s performance. The Plan provides for
the payment of cash awards as well as the issuance of Common Stock of the
Company and the crediting of Stock Units as awards under The Ryland Group, Inc.
2011 Equity and Incentive Plan, the terms of which are incorporated herein by
reference for all relevant purposes.

 

1.                      Definitions

 

                                The terms below shall have the following
meanings:

 

(a)      “Account” shall mean an account established for each Participant to be
credited with the deferred portion of Performance Awards.

 

(b)      “Board” shall mean the Board of Directors of the Company.

 

(c)      “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time and any successor to such Code.

 

(d)      “Committee” shall mean the Compensation Committee of the Board or a
subcommittee of the Compensation Committee composed of two or more “outside
directors” as defined in Code Section 162(m) and the regulations thereunder.

 

(e)      “Common Stock” shall mean shares of Common Stock of the Company.

 

(f)      “Common Stock Account” shall mean an account established for each
Participant to be credited with the Stock Unit portion, if any, of Performance
Awards. The Common Stock Account shall consist of separate sub-accounts for
Stock Units credited, if any, with respect to each Performance Year.

 

(g)      “Company” shall mean The Ryland Group, Inc., its subsidiaries,
partnerships and other related entities and affiliates, except where the context
applies solely to The Ryland Group, Inc. as determined by the Committee.

 

(h)      "Disability" shall mean a period during which a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer, or (iii) is
determined to be totally disabled by the Social Security Administration.

 

(i)       “Employee” shall mean any person employed by the Company.

 

(j)      “Fair Market Value” shall mean a price or value for the Common Stock of
the Company, as determined by the Committee to be the fair market value of the
Common Stock, which can be the opening, closing or other quoted price on the New
York Stock Exchange or other exchange on which the Common Stock is traded or the
first, last or other reported sales price if quoted on the NASDAQ National
Market System or other over-the-counter market.

 

(k)       “Participant” shall mean an Employee selected to participate in the
Plan pursuant to Section 2.

 

(l)       “Performance Award” shall mean the amount of any award to a
Participant based on the Company’s achievement of the Performance Goal(s) for a
Performance Period.

 

1

--------------------------------------------------------------------------------


 

 (m)    “Performance Goal” shall mean the performance measurement criteria
selected by the Committee to determine the amount of any Performance Award under
the Plan.

 

(n)     “Performance Period” shall mean the 2011 fiscal year of the Company over
which Performance Goals are measured for the purpose of determining the extent
to which a Performance Award is earned.

 

(o)     "Separation from Service" shall mean the Participant's "separation from
service" within the meaning of Code section 409A, treating as a Separation from
Service an anticipated permanent reduction in the level of bona fide services to
be performed by the Participant to 20% or less of the average level of bona fide
services performed by the Participant over the immediately preceding 36 month
period (or the full period during which the Participant performed services for
the Employer, if that is less than 36 months).

 

(p)     “Stock Unit” shall mean a unit representing one share of Common Stock.

 

(q)     “Target Award” shall mean the target Performance Award for each
Participant based on a percentage of base salary as selected by the Committee to
determine the amount of the Performance Award payable to each Participant under
the Plan for the Performance Period.

 

(r)      “Vested Deferred Award” shall mean the portion of any Deferred Award
which is vested pursuant to the Plan, but which has not been paid to the
Participant.

 

2.                      Participants

 

The Committee has determined those Employees who are eligible and selected to
participate in the Plan.

 

3.                      Administration

 

The Plan is administered by the Committee. The Committee has established the
Performance Goal(s) for the 2011 Performance Period, will review the Company’s
actual performance results to assess the extent to which Performance Goal(s)
have been met and Performance Awards have been earned, approve Performance
Awards and make any other determinations, interpretations or decisions required
in connection with the Plan. The Committee shall have the authority to amend,
modify and interpret the Plan and make all determinations relating to the Plan
and the Participants. Decisions of the Committee on all matters relating to the
Plan are conclusive and binding on all parties, including the Company and the
Participants. No member of the Committee is liable for any act done or
determination made in good faith in administering, construing or interpreting
the Plan.

 

4.                      Performance Awards

 

(a)      Establishment of Performance Awards. For the 2011 Performance Period,
the Committee has determined and set forth in writing not later than 90 days
after the commencement of the Performance Period:

 

(i)                the Participants;

 

(ii)             the following formula and Performance Goals for determining
Performance Awards:

 

                                                                                              
The Performance Awards for the 2011 Plan are determined based on the Company’s
annual adjusted Return on Equity (ROE”):

 

ROE

Performance Award

7.0% or better

150% of the Target Award

3.5%

100% of the Target Award

0%

50% of the Target Award

-3.5%

25% of the Target Award

-7.0% and below

0% of the Target Award

 

                                                                                              
“Return on Equity” is the ratio of net income/loss to equity as determined by
the Committee based on information from the Company’s consolidated financial
statements.  “Net income/loss” is determined after taxes

 

2

--------------------------------------------------------------------------------


 

and before interest expense, land asset impairments, indemnification charges and
any extraordinary or nonrecurring items.  “Equity” is the average of the
Company’s beginning and ending stockholders’ equity for the 2011 fiscal year;

 

(iii)           whether the Performance Awards will be paid in cash or Stock
Units; and

 

(iv)          any other terms relating to Performance Awards under the Plan.

 

The maximum Performance Award that may be earned by any Participant for any
Performance Year is $6,000,000.  The Committee may reduce or eliminate
Performance Awards for any reason in its sole discretion, but may not increase
the amount of a Performance Award payable to any Participant for the Performance
Period.

 

(b)                     Determination, Payment and Crediting of Performance
Awards.

 

(i)       Within 90 days after the end of the Performance Period, the Committee
shall determine the amount of any Performance Award earned by a Participant or
group of Participants.

 

(ii)      One-third of any Performance Award (the “Initial Payment”) shall be
earned by a Participant or group of Participants and vest as of December 31,
2011, provided the Participant is employed by the Company on December 31, 2011
and shall be payable on December 31, 2011 in accordance with Section 8(f).  As
determined by the Committee, either all or 75% of the Initial Payment shall be
paid in cash and either none or 25% shall be paid in a whole number of shares of
Common Stock determined by dividing one-half of the Initial Payment by the Fair
Market Value of the Common Stock on the first trading day of the Company’s first
fiscal year following the Performance Period, provided that if a fractional
number of shares results, cash shall be paid in lieu of any fractional share.

 

(iii)     The remaining two-thirds of any Performance Award (the “Deferred
Award”) shall be credited to the Participant’s Account or, if applicable, to the
Participant’s Common Stock Account, effective as of January 1, 2012. As
determined by the Committee, either all or 75% of the Deferred Award shall be
credited to the Participant’s Account and either none or 25% of the Deferred
Award shall be credited in the form of Stock Units to the Participant’s Common
Stock Account. For the purposes of the foregoing, the number of Stock Units, if
any, to be credited to the Participant’s Common Stock Account shall be equal to
25% of the Deferred Award earned divided by the Fair Market Value of the Common
Stock on the first trading day following January 1, 2012.  If a fractional
number of shares results from the calculation of the Stock Units credited to a
Common Stock Account, cash will be credited to the Participant’s Account in lieu
of any fractional shares.

 

(iv)     No Performance Award(s) shall be earned or credited under the Plan if
the Participant terminates employment prior to December 31, 2011.

 

(c)                      Rights in Respect of Stock Units. Stock Units shall not
represent an actual ownership interest in Common Stock and the Participant shall
have no voting or other rights as a stockholder in respect of Stock Units
including, except as provided in the next sentence, any right to payment on
account of dividends or distributions in respect of the Common Stock represented
thereby. With respect to the total amount of any cash dividends paid annually in
respect of the Company’s Common Stock, Participants are entitled to receive an
annual cash payment in an amount equal to the annual cumulative total of
dividends declared and paid for any particular calendar year (the “Dividend
Determination Year”), to the extent of any dividends not previously paid to or
received by a Participant, which the Participant would have received if the
Stock Units credited to the Participant’s Common Stock Account actually had
represented shares of Common Stock as of the record date (this payment is
referred to as the “Annual Payment”). The right to this Annual Payment applies
to the cumulative annual amount of cash dividends paid on account of the Common
Stock on any record date on or after the end of a Performance Year related to
the Stock Units credited to the Participant’s Common Stock Account, to the
extent of any dividends not previously paid to or received by a Participant. The
Annual Payment shall be determined and paid within 45 days of the later of
October 15th or the third quarter record date for a quarterly cash dividend
payable during the Company’s fiscal year for any applicable Dividend
Determination Year.  A Participant must be employed on the date each Annual
Payment is made to be entitled to payment.

 

(d)                     Earnings on Account.  Earnings can be credited to a
Participant’s Account on a basis, in a manner, and at the rate established from
time to time by the Committee that is reasonable under Section 162(m) of the
Internal

 

3

--------------------------------------------------------------------------------


 

Revenue Code.  Any earnings that are credited to a Participant's Account shall
be paid at the time and in the manner the Vested Deferred Award to which such
earnings are attributable is paid.

 

5.                      Vesting and Payment of Deferred Awards

 

(a)                      Vesting of Deferred Awards.

 

(i)                           The Deferred Award will vest in two equal
installments on December 31 of 2012 or 2013, respectively (each a “Vesting
Date”) provided the Participant is employed by the Company on the respective
Vesting Date.  For purposes of this Plan, the terms “vest” or “vested” mean that
the relevant amount of the Deferred Award has become payable, but remains
subject to forfeiture if the Participant’s employment with the Company is
terminated “for cause” (as defined in Section 5(a)(v)) before the date of
payment.

 

(ii)                        Notwithstanding Section 5(a)(i), upon the death,
Disability or retirement (as defined by the Company, in its discretion) of a
Participant, all amounts of Deferred Awards are fully vested.

 

(iii)                     Upon a Participant’s voluntary termination of
employment with the Company, any Deferred Awards which have not vested as of the
effective date of the Participant’s voluntary termination of employment are
forfeited.

 

(iv)                    Upon a Participant’s involuntary termination of
employment by the Company without cause, any Deferred Awards which have not
vested as of the effective date of the Participant’s involuntary termination of
employment are forfeited.

 

(v)                       Upon a Participant’s termination of employment by the
Company “for cause,” the Participant forfeits all portions of the Participant’s
Deferred Award that have not been paid before the effective date of the
Participant’s employment termination, whether or not any portion of the Deferred
Award is then vested.  A termination “for cause” is a termination pursuant to a
finding or determination by the Company of theft, fraud, embezzlement or any act
which is detrimental or damaging to the business, operation or reputation of the
Company.

 

(b)                     Payment of Vested Deferred Awards.

 

All payments will be made in the form of a lump sum cash payment.  A Vested
Deferred Award is paid as follows:

 

(i)                         One-half of the Deferred Award will vest and be paid
to the Participant on December 31, 2012 in accordance with Section 8(f) provided
the Participant is employed by the Company on December 31, 2012.

 

(ii)                      One-half of the Deferred Award will vest and be paid
to the Participant on December 31, 2013 in accordance with Section 8(f) provided
the Participant is employed by the Company on December 31, 2013.

 

(iii)                   Upon the Participant’s Disability or death (or within 90
days thereafter), the Participant’s entire remaining unpaid balance of the
Vested Deferred Award shall be paid to the Participant (or, in the case of
death, to the Participant’s beneficiary).

 

(iv)                  Upon the Participant’s Separation from Service, the
Participant’s entire remaining unpaid balance of the Vested Deferred Award, to
the extent the Vested Deferred Award is not forfeited pursuant to Section
5(a)(iii), (iv), or (v), shall be paid to the Participant on the date that is
six months and one day following the date of Separation from Service (or within
30 days thereafter).

 

(v)                     Payments shall be made in cash to the extent the Vested
Deferred Award is credited to a Participant’s Account and in a number of shares
of Common Stock equal to the Stock Units to the extent the Vested Deferred Award
is credited to the Participant’s Common Stock Account. The Stock Units credited
to a Participant’s Common Stock Account in connection with a Vested Deferred
Award can be converted to and paid in cash, if determined by the Committee, in
the amount of the closing Fair Market Value of the shares of Common Stock
related to the Stock Units converted and paid in cash on the first trading day
of the Company’s fiscal year in which the conversion or cash payment is made.

 

4

--------------------------------------------------------------------------------


 

6.                      Dilution and Other Adjustments

 

The Committee can, in its sole discretion, require an adjustment in the Common
Stock Accounts held by Participants in the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or stock
split, recapitalization, reclassification, merger, share exchange,
consolidation, combination or exchange of shares or other similar change.

 

7.                      Change of Control

 

(a)                      For purposes of this Plan, a Change of Control shall
mean the first to occur of any of the following events:

 

                        (i)                         The acquisition by any
person other than the Company, or more than one person acting as a group,
together with stock held by such person or group, of beneficial ownership of
more than 50% of the total fair market value or total voting power of the
Company's then outstanding voting securities;

 

                        (ii)                      Any one person or more than
one person acting as a group acquires, or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
group, beneficial ownership of 35% or more of the total voting power of the
Company’s then outstanding voting securities;

 

                        (iii)                   A majority of the members of the
Company’s Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed or approved by a majority of the members
of the Board who were members of the Board prior to the initiation of the
replacement; or

 

                        (iv)                  Any one person or more than one
person acting as a group acquires, or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group,
assets of the Company that have a total gross fair market value of 40% or more
of the total gross fair market value of all of the assets of the Company
immediately prior to the initiation of the acquisition.

 

(b)                     Upon the occurrence of a Change of Control, all Deferred
Awards shall immediately vest and be paid to Participants within 30 days of the
date on which the Change of Control occurs.

 

8.                      Miscellaneous

 

(a)                      Tax Withholding.  The Company shall have the right to
deduct from any payments made or benefits accrued under the Plan, any Federal,
state, or local taxes required by law to be withheld. In the case of awards paid
in Common Stock, a Participant may elect to have any portion of any withholding
taxes payable in respect of a distribution of Common Stock satisfied through the
retention by the Company of shares of Common Stock having a Fair Market Value on
the date of withholding equal to the withholding amount, subject to compliance
with any requirements of applicable law and subject to such other restrictions
as the Company may impose.

 

(b)                     Employment Rights.  Neither the Plan nor any action
taken hereunder shall be construed as giving an Employee or Participant any
right to be retained in the employ of the Company nor shall any action taken
hereunder be construed as entitling the Company to the services of any Employee
or Participant for any period of time.  Nothing in the Plan shall be construed
as a limitation of the right of the Company to discharge a Participant at any
time with or without cause or notice and whether or not such discharge results
in the forfeiture of any amount under the Plan.

 

(c)                      Beneficiaries. Each Participant shall have the right,
at any time, to designate a beneficiary or beneficiaries (both primary and
contingent) to whom payments under this Plan shall be made if the Participant
dies and amounts under this Plan are payable following the Participant’s death. 
Any beneficiary designation shall be made in writing and filed with the Company
and shall become effective only when received and accepted by the Company.  A
Participant may change his beneficiary designation by filing a new designation
with the Company.  The filing of a new beneficiary designation will cancel any
and all beneficiary designations previously filed.  If a Participant fails to
designate a beneficiary, or if all designated beneficiaries predecease the
Participant or die prior to

 

5

--------------------------------------------------------------------------------


 

complete distribution of the Participant’s benefits, the payments under this
Plan shall be made to the Participant’s estate.

 

(d)                     Nontransferability.  A person’s rights and interest
under this Plan, including amounts payable, shall be solely the rights of a
general unsecured creditor of the Company and such rights may not be assigned,
pledged or transferred except to a designated beneficiary as provided above.

 

(e)                      409A.  This Plan is intended to comply with, or
otherwise be exempt from, Code section 409A and any regulations and Treasury
guidance promulgated thereunder.  The Company shall undertake to administer,
interpret, and construe this Plan in a manner that does not result in the
imposition on any Participant of any additional tax, penalty, or interest under
Code section 409A.  Notwithstanding anything herein to the contrary, the Company
may accelerate the timing of payments to the extent permitted by, and in
accordance with, Treasury Regulation Section 1.409A-3(j)(4) or any successor
provision.  No Participant shall have any right to, directly or indirectly,
specify or elect the taxable year in which any payment that becomes due and
owing under this Plan shall be made.  For purposes of Code section 409A, the
right to a series of installment payments under this Plan, including for this
purpose the Initial Payment and the payments scheduled to be paid on December
31st of 2012 and 2013, shall be treated as a right to a series of separate
payments.

 

(f)                        Timing of Payments.  Notwithstanding anything herein
to the contrary, a payment under this Plan that is to be made as of a specified
date shall be treated by the parties as having been paid on such specified date
provided that the payment is made by no later than the 15th day of the third
calendar month following the specified date.

 

(g)                     Governing Law.  All matters relating to the Plan or to
any Performance Awards granted under the Plan shall be governed by the laws of
the State of Maryland.

 

(h)                     Unfunded Benefit.  A Participant, his or her heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company resulting from this Plan or any
Performance Award(s).  For purposes of the payment of benefits under this Plan,
any and all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company.  The Company’s obligation under this Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

9.                          Amendments

 

The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan or any portion of the Plan at any time provided, however,
that no such amendment, suspension or termination shall accelerate the payment
of any Deferred Award in contravention of Section 409A of the Code.

 

10.                   Aggregation of Employers

 

If the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code section 414(b) or
(c), but substituting a 50% ownership level for the 80% level set forth in those
Code Sections), all members of the group shall be treated as a single employer
for purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Code section 409A shall require.

 

11.                   Aggregation of Plans

 

If the Company offers other non-elective account balance deferred compensation
plans in addition to this Plan, those plans together with this Plan shall be
treated as a single plan to the extent required under Code section 409A.

 

12.                   Nature of Plan and Awards

 

The Plan is established as a sub-plan of The Ryland Group, Inc. 2011 Equity and
Incentive Plan, the terms of which are incorporated herein, and the Performance
Awards constitute performance-based cash incentive awards granted thereunder.

 

6

--------------------------------------------------------------------------------

 
